COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-366-CV

LANA WILSON SCOGGIN					    	        APPELLANT



V.



MIDFIRST BANK  	APPELLEE



----------

FROM COUNTY 
COURT AT LAW NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On April 1, 2004, we notified appellant that her brief had not been filed as required by rule 
38.6(a). 
See
 
Tex. R. App. P.
 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).

PER CURIAM 		



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: May 27, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.